Russell, C. J.
1. “The averments of'facts in a garnishee’s answer must be taken as true unless traversed.” Darlington v. Belt, 12 Ga. App. 522 (77 S. E. 653). Where a garnishee, in his answer, neither admits nor denies indebtedness, but sets forth facts from which no other legal or plausible conclusion can be drawn than that he is indebted in a specified amount to the defendant in the main proceeding, it is not necessary for the plaintiff to traverse the answer, in order to subject to his claim the funds in the hands of the garnishee. To traverse is to deny, and one is not required to deny a statement in conformity with that which he affirms to be trite.
2. The garnishee having admitted indebtedness, no traverse was necessary in order for judgment to be legally entered against him for the amount so admitted to be owing to the defendant at the time the garnishment was served. The only other claimant of the fund being bound by a judgment finding against this, and the defendant in the main action having admitted his indebtedness to the plaintiff, under the pleadings in this ease no other judgment than that rendered could legally have been entered; and a correct judgment will not be reversed for mere informalities. Judgment affirmed.